         Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


SANTA FE DREAMERS PROJECT; SPANISH
COMMUNITY CENTER; and AMERICAN                          Case No. 1:20-CV-02465 (RBW)
GATEWAYS,

              Plaintiffs,

       vs.

CHAD F. WOLF, in his purported official capacity
as Acting Secretary of Homeland Security;
KENNETH T. CUCCINELLI, in his purported
official capacities as Senior Official Performing the
Duties of Deputy Secretary of Homeland Security
and Acting Director of U.S. Citizenship and
Immigration Services; TONY H. PHAM, in his
purported official capacity as Senior Official
Performing the Duties of Director of U.S.
Immigration and Customs Enforcement; JOSEPH
EDLOW, in his purported official capacity as Deputy
Director for Policy of U.S. Citizenship and
Immigration Services; MARK A. MORGAN, in his
purported official capacity as Senior Official
Performing the Duties of Commissioner of U.S.
Customs and Border Protection; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; UNITED STATES
CUSTOMS AND IMMIGRATION
ENFORCEMENT; and UNITED STATES
CUSTOMS AND BORDER PROTECTION,

              Defendants.


  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICE OF NOVEMBER 20, 2020

       Plaintiffs respectfully submit this response to Defendants’ notice of November 20, 2020

[ECF No. 26] regarding FEMA Administrator Gaynor’s November 14, 2020 order yet again

attempting to alter the Department of Homeland Security order of succession and Defendant
         Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 2 of 6




Wolf’s November 16, 2020 orders yet again attempting to ratify the Wolf Memorandum and the

USCIS Directives. For substantially the same reasons Plaintiffs articulated in their October 9,

2020 reply and opposition brief with respect to Gaynor and Wolf’s first round of orders to the same

purported effect, see Pls.’ Reply & Opp. [ECF No. 22] at 18-24, this second round of orders has

no bearing on the resolution of Plaintiffs’ claims.

       First, Administrator Gaynor and Defendant Wolf’s November 14 and 16 orders are

themselves ultra vires, invalid, and without force or effect. Administrator Gaynor had no authority

to amend the DHS order of succession because he never assumed office, and now has twice

disclaimed any authority, as Acting Secretary. 1 In any event, 6 U.S.C. § 113(g)(2) does not

authorize Acting Secretaries of Homeland Security to amend the DHS order of succession. 2 See

Nw. Immigr. Rts. Project v. U.S. Citizenship & Immigr. Servs., No. 19-CV-03283-RDM, 2020 WL

5995206, at *17-24 (D.D.C. Oct. 8, 2020) (Moss, J.) (“‘Secretary’ in § 113(g)(2) does not include



1
  See Defs.’ Nov. 20, 2020 Notice [ECF No. 26] ex. 3 at 5-6, § (c) (Nov. 14, 2020 Gaynor Mem.)
(contending—like September 10, 2020 Gaynor Memorandum to same purported effect—that
August 14, 2020 GAO report concluding that Commissioner McAleenan and Defendant Wolf
unlawfully assumed office as Acting Secretary, as well as “recent challenges filed in Federal
court” asserting the same theory, are “incorrect”); see also Batalla Vidal v. Wolf, __ F. Supp. 3d
__, 2020 WL 6695076, at *9 (E.D.N.Y. Nov. 14, 2020) (holding first Gaynor Memorandum
purportedly amending DHS order of succession invalid because “[t]here is no indication that
Administrator Gaynor has ever been empowered by [DHS] to exercise the powers of the Acting
Secretary, and there is every indication to the contrary”; because “the court is not aware of any
authority that would allow a government official to take administrative action in the alternative”;
and because, “[e]ven if Administrator Gaynor should be Acting Secretary, DHS cannot recognize
his authority only for the sham purpose of abdicating his authority to DHS’s preferred choice,
and only in the alternative”).
2
  Contrary to Defendants’ characterization, Plaintiffs did not “use their reply to press [this]
argument for the very first time.” Defs.’ Reply [ECF 23] at 15. Plaintiffs raised this argument in
a consolidated reply in support of their own motion and opposition to Defendants’ cross-
motion—and did so because Defendants revealed the existence of Administrator Gaynor’s first
order purportedly changing the DHS order of succession and promulgated Defendant Wolf’s first
set of ratification memoranda after Plaintiffs had already filed their opening brief. See Pls.’
Reply & Opp. [ECF No. 22] at 1-2; Estrada Decl. [ECF No. 22 ex. 1].


                                                 2
         Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 3 of 6




an Acting Secretary, but instead means the [permanent] Secretary and only the [permanent]

Secretary.”). Moreover, even if Acting Secretaries generally do have such authority, Defendants

fail to explain why Administrator Gaynor’s purported amendment to the order of succession under

Section 113(g)(2) of the Homeland Security Act would countermand the earlier, contrary order of

succession established by the President in an advance exercise of his authority under 5 U.S.C.

§ 3345 of the Federal Vacancies Reform Act. See Martinez Decl. [ECF No. 11 ex. 7] ex. 10

(Executive Order 13753) § 1. It would not: Neither the Secretary of Homeland Security nor an

Acting Secretary has “authority to amend or to supersede an executive order” issued by the

President, and Defendants’ contrary argument threatens “to turn the normal executive branch

hierarchy on its head.” Nw. Immigr. Rts. Project, 2020 WL 5995206, at *14 n.1.

       Second, the FVRA forbids Defendant Wolf from serving as Acting Secretary, and thus

from ratifying any agency actions, because the President has nominated him to fill that office in a

permanent capacity. See 5 U.S.C. § 3345(b)(1) (prohibiting acting service in a cabinet office by a

person nominated by the President to that office if the person has never served as the “first assistant

to the office” or did so “for less than ninety days”).

       Third, under 5 U.S.C. § 3348(d)(2), the Wolf Memorandum and USCIS Directives cannot

be ratified. Defendants’ contrary argument—that neither the Memorandum nor the Directives

were issued “in the performance of a function or duty” of the office of Secretary under Section

3348(d)—is belated and forfeited because Defendants raised it for the first time in a reply in

support of a cross-motion for summary judgment, see Defs.’ Reply [ECF 23] at 18-21, thus

depriving Plaintiffs of the opportunity to respond. 3 The argument also fails on its merits.



3
 See, e.g., Dialysis Clinic v. Leavitt, 518 F. Supp. 2d 197, 203-04 (D.D.C. 2007) (holding
argument raised for first time in reply in support of cross-motion forfeited); Baloch v. Norton,
517 F. Supp. 2d 345, 348 n.2 (D.D.C. 2007) (“If the movant raises arguments for the first time in


                                                  3
         Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 4 of 6




Defendants’ assertion that the phrase “function or duty of a vacant office” applies only to that

practically infinitesimal universe of actions “that are, by statute or regulation, exclusive—that is,

non-delegable—to the vacant office,” Defs.’ Reply [ECF 23] at 19-20, is incorrect and, not

surprisingly, has been rejected twice by another court in this District. 4 And even if Defendants’

assertion were correct, Defendants fail to explain why former Homeland Security Secretary Tom

Ridge’s 2003 order delegating some of his responsibilities to the Deputy Secretary [ECF No. 23

ex. 1] could or would have included the authority to revoke or modify at will major programmatic

orders issued by the Secretary, such as former Secretary Janet Napolitano’s 2012 order establishing

DACA, see Martinez Decl. [ECF No. 11 ex. 7] ex. 4. Defendants appear to interpret Secretary

Ridge’s 2003 order as delegating to the Deputy Secretary the authority unilaterally to override

orders issued by the Secretary herself—a startlingly expansive construction that would, once again,

“turn the normal executive branch hierarchy on its head.” Nw. Immigr. Rts. Project, 2020 WL

5995206, at *14 n.1. For this reason, and for others that Plaintiffs intend to articulate at argument

or in a surreply, the Court should reject Defendants’ argument and confirm that the Wolf

Memorandum is an “action taken . . . in the performance of any function or duty” of the office of

Secretary, 5 U.S.C. § 3348(d)(1)-(2).

       The Wolf Memorandum and USCIS Directives continue to inflict grave harms on Plaintiffs

and the vulnerable populations they serve.        Pursuant to the Memorandum and Directives,

Defendants are already denying first-time DACA applications submitted by clients of Plaintiffs

and capping other clients’ DACA renewal periods at one year rather than two. See Yang Decl.


his reply to the non-movant’s opposition, the court will either ignore those arguments in
resolving the motion or provide the non-movant an opportunity to respond to those arguments by
granting leave to file a sur-reply.”).
4
 See L.M.-M. v. Cuccinelli, 442 F. Supp. 3d 1, 30-34 (D.D.C. 2020); Nw. Immigr. Rts. Project,
2020 WL 5995206, at *16.


                                                 4
         Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 5 of 6




[ECF No. 11 ex. 2] ¶ 21; Madrigal Decl. [ECF No. 11 ex. 4] ¶ 16. Unless and until the Court

vacates the Memorandum and Directives and enjoins Defendants’ conduct, Plaintiffs will,

consistent with their core organizational missions, be forced to continue diverting precious

financial and staffing resources they would otherwise devote to DACA-unrelated services to

assisting DACA clients—which, because those resources are finite, puts Plaintiffs’ ability to serve

both sets of clients at risk. 5 Moreover, the greater the number of Plaintiffs’ clients who receive

one-year renewals of deferred action now, the greater the number of future DACA-renewal

applications Plaintiffs will be required to assist with and, consequently, the greater the long-term

strain on Plaintiffs’ funding and resources. 6 These ongoing harms will continue to scramble

Plaintiffs’ future organizational planning so long as the unlawful Wolf Memorandum and USCIS

Directives are allowed to persist. See Love Decl. [ECF No. 11 ex. 1] ¶¶ 36.

       Thus, consistent with the expedited briefing schedule to which Defendants agreed and

which the Court so-ordered, Plaintiffs request that the Court grant Plaintiffs’ motion for summary

judgement; deny Defendants’ cross-motion; declare unlawful, vacate, and set aside the Wolf

Memorandum and USCIS Directives; and immediately and permanently enjoin Defendants and

their agents from implementing or enforcing any part of the Wolf Memorandum and USCIS

Directives. Alternatively, Plaintiffs request that the Court schedule oral argument on the parties’

expedited cross-motions at its earliest convenience.




5
 See Madrigal Decl. [ECF No. 11 ex. 4] ¶¶ 15-22; Gloria Decl. [ECF No. 11 ex. 6] ¶¶ 20-31;
Love Decl. [ECF No. 11 ex. 1] ¶¶ 20-35; Yang Decl. [ECF No. 11 ex. 2] ¶¶ 15-22; O’Sullivan
Decl. [ECF No. 11 ex. 3] ¶¶ 10-12; Wilkes Decl. [ECF No. 11 ex. 5] ¶¶ 9-11.
6
 See Madrigal Decl. [ECF No. 11 ex. 4] ¶¶ 16-22; Gloria Decl. [ECF No. 11 ex. 6] ¶¶ 20-30;
Love Decl. [ECF No. 11 ex. 1] ¶¶ 19-35; Yang Decl. [ECF No. 11 ex. 2] ¶¶ 15-16, 18-22.


                                                 5
        Case 1:20-cv-02465-RBW Document 27 Filed 11/25/20 Page 6 of 6




Dated: November 25, 2020             Respectfully submitted,

                                     MUNGER, TOLLES & OLSON LLP



                                     By: /s/ E. Martin Estrada
                                     E. MARTIN ESTRADA

THOMAS A. SAENZ                      E. MARTIN ESTRADA
tsaenz@MALDEF.org                    Martin.Estrada@mto.com
(Admitted Pro Hac Vice)              (Admitted Pro Hac Vice)
ERNEST I. HERRERA                    BRANDON E. MARTINEZ
eherrera@MALDEF.org                  Brandon.Martinez@mto.com
(Admitted Pro Hac Vice)              (Admitted Pro Hac Vice)
MEXICAN AMERICAN LEGAL DEFENSE       MUNGER, TOLLES & OLSON LLP
  AND EDUCATIONAL FUND               350 South Grand Avenue, 50th Floor
634 South Spring Street              Los Angeles, California 90017
Los Angeles, California 90014        Telephone:    (213) 683-9100
Telephone:    (213) 629-2512         Facsimile:    (213) 687-3702
Facsimile:    (213) 629-0266
                                     ADELE M. EL-KHOURI
                                     Adele.El-Khouri@mto.com
                                     (D.C. Bar No. 1025090)
                                     XIAONAN APRIL HU
                                     April.Hu@mto.com
                                     (Admitted Pro Hac Vice)
                                     MUNGER, TOLLES & OLSON LLP
                                     601 Massachusetts Avenue NW, Suite 500 E
                                     Washington, D.C. 20001
                                     Telephone:    (202) 220-1100
                                     Facsimile:    (202) 220-2300



                                     Counsel for Plaintiffs




                                      6
